        Case 5:18-md-02827-EJD Document 612 Filed 03/23/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10                                     SAN JOSE DIVISION

11

12   IN RE: APPLE INC. DEVICE                 ) Case No. 5:18-md-02827-EJD
     PERFORMANCE LITIGATION                   )
13                                            ) CLASS ACTION
                                              )
14
                                              ) [AMENDED PROPOSED] JUDGMENT
15                                            )
                                              )
16   This Document Relates to:                )
                                              )
17          ALL ACTIONS.                      )
                                              )
18

19

20

21

22

23

24

25

26

27

28


      [AMENDED PROPOSED] JUDGMENT                                 No. 5:18-md-02827-EJD
         Case 5:18-md-02827-EJD Document 612 Filed 03/23/21 Page 2 of 4


 1          On March 17, 2021, the Court signed and entered its Order Granting Named Plaintiffs’

 2   Motion for Final Approval of Class Action Settlement (Dkt. 608) and Order Granting in Part

 3   Plaintiffs’ Motion for Attorneys’ Fees, Expenses, and Service Awards (Dkt. 609) (together referred

 4   to herein, and for purposes of the Settlement Agreement, as the “Final Approval Order”) in the

 5   above-captioned matter as to the following class of persons:

 6          All former or current U.S. owners of iPhone 6, 6 Plus, 6s, 6s Plus, 7, 7 Plus, and SE
            devices running iOS 10.2.1 or later (for iPhone 6, 6 Plus, 6s, 6s Plus, and SE
 7          devices) or iOS 11.2 or later (for iPhone 7 and 7 Plus devices), and who ran these
            iOS versions before December 21, 2017.
 8

 9   JUDGMENT IS HEREBY ENTERED, pursuant to Federal Rule of Civil Procedure 58, as to the

10   specified class of persons (excluding the individuals who validly and timely requested exclusion

11   from the Settlement Class, as identified in Exhibit A hereto), the Named Plaintiffs, and Defendant

12   Apple Inc. on the terms and conditions of the Settlement Agreement approved by the Court’s Final

13   Approval Order.

14          1.      For purposes of this Order, the Court adopts the terms and definitions set forth in

15   the Settlement Agreement.

16          2.      Payments to Settlement Class Members under the Settlement Agreement shall be

17   made as outlined in the Final Approval Order and Settlement Agreement.

18          3.      As of the Effective Date, the Settlement Class Members and their respective heirs,

19   executors, administrators, representatives, agents, partners, successors, and assigns shall have

20   fully, finally, and forever released, relinquished, and discharged any and all past, present, and

21   future claims, actions, demands, causes of action, suits, debts, obligations, damages, rights and

22   liabilities, that were brought, could have been brought, or are related to the same facts underlying

23   the claims asserted in the Actions regarding the iPhone devices at issue, known or unknown,

24   recognized now or hereafter, existing or preexisting, expected or unexpected, pursuant to any

25   theory of recovery (including, but not limited to, those based in contract or tort, common law or

26   equity, federal, state, territorial, or local law, statute, ordinance, or regulation), against the

27   Released Parties, for any type of relief that can be released as a matter of law, including, without

28   limitation, claims for monetary relief, damages (whether compensatory, consequential, punitive,

                                                       1
      [AMENDED PROPOSED] JUDGMENT                                                    No. 5:18-md-02827-EJD
         Case 5:18-md-02827-EJD Document 612 Filed 03/23/21 Page 3 of 4


 1   exemplary, liquidated, and/or statutory), costs, penalties, interest, attorneys’ fees, litigation costs,

 2   restitution, or equitable relief. Accordingly, the Settlement shall terminate the MDL Action.

 3   Notwithstanding the foregoing, the release shall not include any claims relating to the continued

 4   enforcement of the Settlement or the Protective Orders.

 5          4.      As of the Effective Date, the Named Plaintiffs (including the non-U.S. Named

 6   Plaintiffs) and their respective heirs, executors, administrators, representatives, agents, partners,

 7   successors, and assigns shall have fully, finally, and forever released, relinquished, and discharged

 8   any and all past, present, and future claims, actions, demands, causes of action, suits, debts,

 9   obligations, damages, rights and liabilities, that were brought, could have been brought, or are

10   related to the same facts underlying the claims asserted in the Actions regarding the iPhone

11   devices at issue, known or unknown, recognized now or hereafter, existing or preexisting,

12   expected or unexpected, pursuant to any theory of recovery (including, but not limited to, those

13   based in contract or tort, common law or equity, federal, state, territorial, or local law, statute,

14   ordinance, or regulation), against the Released Parties, for any type of relief that can be released as

15   a matter of law, including, without limitation, claims for monetary relief, damages (whether

16   compensatory, consequential, punitive, exemplary, liquidated, and/or statutory), costs, penalties,

17   interest, attorneys’ fees, litigation costs, restitution, or equitable relief. Class Counsel and non-

18   U.S. Named Plaintiffs hereby represent and warrant that the non-U.S. Named Plaintiffs have the

19   capacity to execute such a release under the applicable laws of their respective jurisdictions.

20   Notwithstanding the foregoing, the release shall not include any claims relating to the continued

21   enforcement of the Settlement or the Protective Orders.

22          5.      As of the Effective Date, Apple shall have fully, finally, and forever released,

23   relinquished, and discharged all claims of abuse of process, malicious prosecution, violations of

24   Federal Rule of Civil Procedure 11, and any other claims arising out of the initiation or

25   prosecution of the MDL Action that are known to Apple as of the Effective Date, against the

26   Named Plaintiffs, Class Counsel, and Plaintiffs’ Executive Committee and Plaintiffs’ Steering

27   Committee pursuant to the Order Consolidating Related Actions and Appointing Interim Co-Lead

28   Plaintiffs’ Counsel and Executive and Steering Committees (Dkt. 100). Notwithstanding the

                                                         2
      [AMENDED PROPOSED] JUDGMENT                                                        No. 5:18-md-02827-EJD
         Case 5:18-md-02827-EJD Document 612 Filed 03/23/21 Page 4 of 4


 1   foregoing, this release shall not include any future claims relating to the continued enforcement of

 2   the Settlement, the Protective Orders, and all orders construing the Stipulated Protective Order,

 3   including but not limited to Dkt. 350. This release does not constitute a general release.

 4          6.      As of the Effective Date, the Settlement Class Members and the Named Plaintiffs

 5   shall have fully, finally, and forever released, relinquished, and discharged all claims of abuse of

 6   process, malicious prosecution, violations of Federal Rule of Civil Procedure 11, and any other

 7   claims arising out of the defense of the MDL Action that are known to the Settlement Class

 8   Members and/or the Named Plaintiffs as of the Effective Date, against Apple’s attorneys, legal

 9   representatives, and advisors, including Defense Counsel. Notwithstanding the foregoing, this

10   release shall not include any future claims relating to the continued enforcement of the Settlement,

11   the Protective Orders, and all orders construing the Stipulated Protective Order, including but not

12   limited to Dkt. 350. This release does not constitute a general release.

13          7.      The MDL Action, including all actions consolidated into the MDL Action and all

14   claims asserted in the actions, are settled and dismissed on the merits with prejudice (with the

15   exception of the claims asserted in Corporación Nacional de Consumidores y Usuarios De Chile

16   v. Apple, Inc., Case No. 5:18-cv-02527-EJD, which are not settled or dismissed with prejudice).

17

18   JUDGMENT APPROVED AS TO FORM:

19

20
                                                            Hon. Edward J. Davila
21                                                          United States District Court

22

23

24                        March 23 ___, 2021
     JUDGMENT ENTERED: ____________

25   By: CLERK OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
     OF CALIFORNIA
26

27

28

                                                        3
      [AMENDED PROPOSED] JUDGMENT                                                      No. 5:18-md-02827-EJD
